STATE PLANNING REGIONS — "SWING" COUNTIES "SWING" counties under the Executive Order of May 24, 1971, have the option of participating in either of the districts specified in said Order with exception of HUD 701 applications.  This is to advise that this office has considered your request for an opinion as to the meaning of the Executive Order filed May 24, 1971, by the Secretary of State. In your letter received in this office on June 9, 1971, you ask: "Is it the intent of the Executive Order to grant Comanche County the option to join a sub-state planning district as a "SWING" County for special purposes, such as economic development and still maintain its metropolitan identity for the purposes of the Office of Management and Budget Circular A-95 and 704 grant applications?" To give a brief background on this matter, Senate Bill 290, which later became Title 74 Ohio St. 1108 [74-1108](a) (1970) made it mandatory for the Oklahoma Industrial Development and Parks Commission to create planning regions within the State.  This was done by the Oklahoma Industrial Development and Parks Commission on or about December 9, 1970, by means of an Adoption of Regional Delineation. Certain counties were given approval to participate in two districts, of which Comanche County was one of these counties.  On May 24, 1971, the Executive Order of the Governor was filed which adopted the districts delineated by the Oklahoma Industrial Development and Parks Commission.  Certain counties are to maintain their "flexibility for dual participation", with the exception of HUD 701 applications. There is nothing in this instrument (Executive Order) to determine one way or the other what its intent is in regard to "maintaining its metropolitan identity for purposes of the Office of Management and Budget Circular A-95 and 704 grant applications" for the reason that the Executive Order does not make any reference to these particular Federal publications.  Therefore, it is the opinion of the Attorney General that your first question cannot be answered one way or the other concerning this particular intent of the Executive Order.  You further ask in your letter: "It is further requested that the definition of the phrase `flexibility for dual participation' be included." On page 2 of the Adoption of Regional Delineation, in the last paragraph, it states: "That in designating counties into the various regions, that the counties designated as being allowed to participate in two regions not be designated as within any one special region, but instead designated as a member of both, and that administrators of regions designated shall consider these counties as members of their regions and the counties be given a choice of participating in any regional activity of either or both of the regions to which it may be recommended in this proposal." When Title 74 Ohio St. 1108 [74-1108](a) (1970), the Adoption of Regional Delineation, and the Executive Order of May 24, 1971, are all considered together, this phrase means that these particular "SWING" counties may participate in either of the districts specified in the Adoption of Regional Delineation. Specifically, Comanche County may participate in either Regions 9 or 10.  It is therefore the opinion of the Attorney General that the phrase "flexibility for dual participation" means the particular "SWING" counties have the option of participating in either of the districts specified in the Adoption of Regional Delineation with exception of HUD 701 applications.  (Todd Markum)